internal_revenue_service number release date index number ----------------------------------------- ------------------------------- ------------------------------ ------------------------------- re ----------------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-102477-10 date june legend decedent son son daughter grandchild grandchild date date date date trust attorney a b ------------------------------------------------------ ---------------------------------------- ---------- -------------- -------------------- ------------------------ --------------------------- ------------------- ----------------- -------------------------- -------------------------------------------- -------------------------- -------------- --------- dear ------------ this responds to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of decedent’s generation-skipping_transfer gst_exemption to transfers to trust the facts and representations submitted are summarized as follows on date decedent established trust a revocable_living_trust on date decedent amended trust in its entirety plr-102477-10 in relevant part trust provides that upon the death of decedent the remaining trust estate is to be held in two separate trusts the gst exempt trust and the gst non-exempt trust the trustee is to divide the gst exempt trust into separate shares for each living child of decedent decedent died on date decedent was survived by her three children son son and daughter decedent was also survived by two grandchildren grandchild and grandchild who are the children of son pursuant to the terms of trust the trustee divided the trust estate into two trusts the trustee funded the gst exempt trust with dollar_figurea and funded the gst non-exempt trust with the remainder of the trust property decedent’s son son in his capacity as executor of decedent’s estate hired attorney to file the form_706 united_states estate and generation-skipping_transfer_tax return for the estate attorney timely filed the form_706 on date but failed to file schedule r the trustee has distributed dollar_figureb from son 1’s share of the gst exempt trust to grandchildren - you have requested an extension of time under sec_2642 and sec_301_9100-3 to allocate decedent’s available gst_exemption to the gst exempt trust effective as of date you have also requested a ruling that the distributions already made to grandchildren will be exempt from gst taxes law and analysis sec_2601 of the internal_revenue_service imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of plr-102477-10 this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor is granted an extension of time of days from the date of this letter to make an allocation of decedent’s available gst_exemption to the gst exempt trust the allocation will be effective as of decedent's date of death and will be based on the fair_market_value for federal estate_tax purposes on the date of death further we conclude that the distributions made to grandchildren will be exempt from gst taxes the executor should make the allocation on a supplemental form_706 the supplemental form_706 should be filed on behalf of the estate with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose plr-102477-10 we further conclude that the distributions already made to grandchildren from the gst exempt trust will also be exempt from gst tax in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation- skipping transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries _________________________ by lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
